NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1




             United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604


                                    Argued February 24, 2011
                                     Decided April 28, 2011

                                                Before

                               WILLIAM J. BAUER,  Circuit Judge

                               RICHARD A. POSNER,  Circuit Judge

                               DANIEL A. MANION,  Circuit Judge



Nos. 09‐3389 & 10‐3418

Tonya M. Baumann,                                        Appeal from the United States District
                         Plaintiff‐Appellant,            Court for the Southern District of
                                                         Indiana, Indianapolis Division
       v.
                                                         No. 08 CV 1385
The Finish Line, Inc.
                        Defendant‐Appellee.              Larry J. McKinney, Judge.



                                            O R D E R

        Before The Finish Line, Inc. hired Tonya Baumann as a consumer‐service representative,
she  signed  a  contract  agreeing  to  resolve  any  claims  concerning  her  employment  through
arbitration. When she was fired six weeks later, she sued in federal court claiming she was
discriminated  against.  The  Finish  Line  moved  to  compel  arbitration  and  the  district  court
agreed,  dismissing  Baumann’s  complaint.  Baumann  appeals.  Because  Baumann  agreed  to
arbitrate her claims against The Finish Line and she has not established that the costs associated
with arbitration would be prohibitively high, we affirm.  
Nos. 09‐3389 & 10‐3418                                                                         Page 2


                                                  I. 

        Baumann began working for The Finish Line as a temporary worker in late November
2007.  A few weeks later, in early January, she was hired as a full‐time consumer‐service repre‐
sentative.  When  she  applied  for  the  full‐time  position,  Baumann  filled  out  a  standard  job
application. It had several forms, including an “Applicant Statement” that provided that the
employee would settle any and all claims arising out her “employment with The Finish Line,
exclusively by final and binding arbitration.” It also provided that “[c]omplete details of my
agreement to submit these claims to arbitration are contained in The Finish Line, Inc. Employee
Dispute Resolution Plan, which has been made available for my review prior to the execution
of this application.” Baumann signed and dated the Applicant Statement and began working
for  The  Finish  Line  immediately  thereafter.    Within  six  weeks,  she  was  fired  after  making
several complaints about harassment, shift changes, and inconsiderate treatment after suffering
a miscarriage. 

        She later sued The Finish Line under Title VII, claiming several forms of discrimination.
Citing the arbitration agreement signed by Baumann, The Finish Line moved to dismiss the
complaint and compel arbitration. In response, Baumann argued that the arbitration agreement
was not binding on her and that the potential costs associated with the arbitration were prohibi‐
tive, and thus the arbitration provision should not be enforced against her. In a very thorough
order, the district court held that under ordinary contract principles she was bound by her
agreement to arbitrate. The district court also found that she had failed to establish that the
potential cost of arbitration would be prohibitive. Baumann appealed, and while her appeal
was pending, she moved for relief from judgment under Federal Rule of Civil Procedure 60(b),
citing newly discovered evidence. In support, she submitted the depositions of two supervisors
at The Finish Line who did not recall ever receiving the Plan when they were hired. The district
court denied Baumann’s motion. 



                                                  II.

        Baumann appeals both the district court’s decision to compel arbitration and its denial
of her motion for relief from judgment. We review de novo the district court’s decision to compel
arbitration. Tinder v. Pinkerton Security, 305 F.3d 728, 733 (7th Cir. 2002). And we review its
decision denying Baumann relief under Rule 60(b) for an abuse of discretion. Eskridge v. Cook
County, 577 F.3d 806, 808–09 (7th Cir. 2009). 
Nos. 09‐3389 & 10‐3418                                                                              Page 3


                                                    A. 

       Baumann’s primary argument is that she was not bound to arbitrate her claims because
she never received the detailed Plan that set out all the terms and conditions that came with her
agreement to arbitrate. She does not dispute that she signed the one paragraph application
agreement, or that on it there appears this language: 

        Complete  details  of  my  agreement  to  submit  these  claims  to  arbitration  are
        contained in The Finish Line, Inc. Employee Dispute Resolution Plan, which has
        been made available for my review prior to the execution of this application. 

And she concedes that her employment was conditioned on her signing the Applicant Statement
and agreeing to arbitrate. The only real issue is whether the fact that the Plan was not actually
given to her somehow nullifies the arbitration clause.

        An agreement to arbitrate is treated like any other contract, and we look to the state law
that governs the formation of contracts to determine if there was a valid agreement. Tinder, 305
F.3d  at  733.  In  this  case,  Indiana  law  applies.  Indiana  follows  the  general  principle  that  to
incorporate  another  document  by  reference,  all  that  is  required  is  a  clear  reference  to  the
document and a description of its terms so its identity may be ascertained. MPACT Const. Group,
LLC v. Superior Concrete Constructors, Inc., 785 N.E.2d 632, 639 (Ind. Ct. App. 2003); see also
Standard Bent Glass Corp. v. Glassrobots Oy, 333 F.3d 440, 447 n.10 (3d Cir. 2003) (discussing the
common‐law rule).  Here, the Applicant Statement formed a contract between Baumann and
The Finish Line: in return for being hired, Baumann agreed to bring any claims related to her
employment to arbitration. The contract identified and incorporated by reference the Plan as
providing the details of the arbitration agreement. It is immaterial whether Baumann exercised
her ability to hold and study the Plan; The Finish Line was not required to force her to read it
or have her sign a copy of it to incorporate its terms into the contract. Thus, we reject Baumann’s
argument that the fact that she did not physically receive a copy of the Plan kept her from being
bound by her agreement to arbitrate. 

                                                    B. 

        Baumann also argues that the abitration agreement should not be enforced because the
Plan’s cost‐splitting terms prohibit her from exercising her rights through arbitration. The Plan
provides that Baumann could be forced to share the costs of arbitration, up to the greater of
$10,000 or 10% of the amount in controversy. The Plan also provides that the arbitrator can
“reduce the Employee’s share of the costs and fees upon a showing of substantial need.” In
support of her argument that the cost of arbitration would be prohibitive, Baumann filed an
Nos. 09‐3389 & 10‐3418                                                                         Page 4


affidavit to the effect that she is an unemployed, single mother with two kids, that she lives at
her parents’ house, and that her only income is $900 a month in child support. The district court
held that this failed to establish that the cost of arbitration would be prohibitive.

        The party seeking to invalidate an arbitration agreement on the ground that arbitration
would be prohibitively expensive “bears the burden of showing the likelihood of incurring such
costs.” Green Tree Financial Corp. v. Randolph, 531 U.S. 79, 92 (2000). While there is no bright line
for when the costs associated with arbitration will be prohibitive, we have outlined the showing
a party must make when it seeks to invalidate an arbitration agreement on those grounds. James
v. McDonald’s Corp., 417 F.3d 672, 678–80 (7th Cir. 2005). In James we looked for evidence on two
pertinent questions: first, how the party’s financial situation will “be factored into an assessment
of the arbitration costs under this hardship provision”; and second, how the costs will compare
between litigating in the courts versus proceeding in arbitration. Id. at 679–80.

        Baumann did not provide the district court with any of that information. She merely
stated that she has little money and assumed that would be enough to support her claim.  But
to  invalidate  an  arbitration  agreement  based  on  the  costs,  there  must  be  specific  evidence
establishing why arbitration would be prohibitively  expensive. Id. In this case, that means
Baumann would have to produce some evidence to show how her income would be factored
into the arbitration agreement’s hardship provision, and why arbitration would be too costly
but litigation in the courts would not be. Without this information, the risk that arbitration
would be prohibitively expensive is “too speculative to justify the invalidation of an arbitration
agreement.” Green Tree, 531 U.S. at 91.  Thus, the district court did not err in finding Baumann
had failed to meet her burden on this issue.1  

                                                 C. 

        As a final point, Baumann claims the district court erred by not granting her relief from
judgment after she submitted newly discovered evidence. This newly discovered evidence
consisted  of  two  depositions  that  Baumann  took  at  the  suggestion  of  the  Seventh  Circuit
mediator—it was thought that these depositions might put some value on Baumann’s claim and
facilitate a settlement. During the depositions, Baumann sought information from the supervi‐
sors about The Finish Line’s arbitration policy and whether the Plan was made available to them


       1
        At oral argument, we determined that at this juncture she is competently represented
under a contingency‐fee arrangement, and it is likely that litigating the case to this point has
already surpassed the minium $10,000 that Baumann may have incurred in arbitration. And
as noted above, the arbitrator could reduce the fee if shown substantial need.
Nos. 09‐3389 & 10‐3418                                                                       Page 5


when they were hired. Both supervisors could not recall whether it was. This fact, Baumann
argues, establishes that The Finish Line’s human resources manager lied when she stated in her
affidavit that the Plan was made available to Baumann. It does not. 

       The deposition testimony amounted to the supervisors saying that they did not recall
whether the Plan was given to them when they were hired.  In this context, the reality of being
hired for a job and all the forms that come with it is not lost on us. It is difficult to imagine any
person remembering precisely what forms they were given when they started working—there
are usually plenty. And those supervisors, like most people when they’re seeking a job, only
cared about getting hired and they were more than happy to sign whatever forms were handed
to them to make sure they got the job. The fact that they could not recall what they signed or
what was made available to them does not mean, let alone suggest, that the human resources
manager was lying when she said the Plan was made available to Baumann before she was
hired. Because we agree with the district court that the newly discovered evidence did not
suggest any fraud on The Finish Line’s part, the district court did not err in denying Baumann’s
motion for relief from judgment.



                                                III.

        In sum, the district court did not err in holding that the Baumann agreed to resolve all
claims related to her employment in arbitration, finding that Baumann failed to establish that
the costs of arbitration would be prohibitive, and deciding that Baumann’s newly discovered
evidence was not grounds for granting her relief from judgment.  Accordingly, the judgment
of the district court is AFFIRMED.